Bloodworth, J.
In the case of Hale v. State, ante, 658, it was held that “So much of the act approved November 30, 1915 (Ga. L. Ex. Sess. 1915, p. 1131, regulating the use of automobiles, as undertakes to make penal the failure of any operator of a motor-vehicle, when meeting any vehicle approaching in the opposite direction, to ‘turn his vehicle to the right so as to give one half of the traveled roadway, if practicable, and a fair opportunity to the other to pass by without unnecessary interference/ is too uncertain and indefinite in its terms to be capable of enforcement.” The indictment in the instant case being based upon that portion of the act referred to in the above opinion which is therein declared to be “too uncertain and indefinite in its terms to be capable of enforcement,” the verdict is contrary to law and the judgment must be Reversed.

Broyles, P. J., and Harwell, J., coneur.